THE COURT.
Respondent has moved for a diminution of the record in order to bring before this court an order, made by the trial court subsequent to the filing of the transcript here, correcting certain typographical errors which occurred in the findings as originally signed.
*330It sufficiently appears that the correction was properly made by the lower court, and that it is necessary to a complete understanding of the record that the order making the corrections be now brought up and made a part of the record on appeal.
The motion for diminution is therefore granted.